Citation Nr: 1629608	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a skin disorder, to include basal cell carcinoma status post excision, actinic keratosis, or tinea versicolor of the face, as due to herbicide exposure during the Vietnam War.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to July 1967, including service in the Republic of Vietnam from March 1966 to March 1967.  He is the recipient of, among other things, the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the case in December 2012 in order to obtain outstanding VA and private treatment records.  The case returned the Board in September 2015, and the Board reopened the issue of entitlement to service connection for basal cell carcinoma, but remanded the underlying merits for additional development.  The case has since been returned to the Board for further appellate review.  

In December 2015, the Veteran's representative submitted a December 2015 San Juan VA Medical Center (VAMC) treatment record with a new claim of entitlement to service connection for thyroid cancer.  As this treatment record was submitted following the November 2015 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) had no opportunity to review them.  To the extent that the new VA treatment record is relevant to the claim on appeal, this decision remands the claim for further development, and the AOJ will have the opportunity to consider the evidence submitted since the November 2015 SSOC.  See 38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The San Juan VAMC treatment records through September 2015 are of record, and show several lesions assessed as basal cell carcinoma.  The Veteran attended an October 2015 VA examination, and the examiner offered a negative medical nexus opinion regarding the possibility of direct service connection, including as related to the Veteran's presumed herbicide exposure in Vietnam.  However, the San Juan VAMC treatment records also reflect diagnoses of actinic keratosis on the face and tinea versicolor on the back, and the October 2015 VA examiner did not address these diagnoses.  Therefore, remand is required to obtain a further opinion regarding these diagnoses.  

Additionally, as discussed above, the Veteran's representative submitted a December 2015 San Juan VAMC treatment record to the AOJ.  Although this record appears to relate to the Veteran's claim of entitlement to service connection for thyroid cancer, the Board is unable to verify the record as it is in Spanish.  However, the Board notes that the October 2015 VA examiner reported that the Veteran's most recent excision of a basal cell carcinoma lesion was in October 2015.  The available VA treatment records reflect the most recent excision as occurring in August 2015.  Therefore, there appear to be more recent potentially relevant VA treatment records available that are not yet of record.  

Moreover, as the December 2015 San Juan VAMC treatment record appears in Spanish, translation is required.  There are several other Spanish documents in the claims file as well.  The documents requiring translation include a November 1967 lay statement, a February 1978 claim for increased evaluation of a service-connected psychiatric condition, an October 2001 buddy statement, and the December 2015 San Juan VAMC treatment record referenced above.  

Finally, the AOJ's November 2015 SSOC was returned as undeliverable.  The address on that SSOC does not match the Veteran's current address.  The Veteran's current address includes a PO Box, and has been on file since at least the December 2012 remand.  As the September 2015 remand ordered the AOJ to issue a supplemental statement of the case after re-adjudicating the Veteran's claim, and the address used to notify the Veteran of that readjudication was clearly incorrect, further remand is required to reissue the SSOC using the correct address.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (discussing the duty to comply with remand orders); see also Lamb v. Peake, 22 Vet.App 227, 231-32 (2008) (observing "that it is certainly true that when a notice letter is returned unclaimed, the Secretary must check the claimant's file to determine if another notice letter needs to be sent" and "[i]f the file reveals that the address used was incorrect or has been updated, then the Secretary must resend the notice to the proper address.").

Accordingly, the case is REMANDED for the following action:

1.  Reissue the November 2015, SSOC using the Veteran's correct address.  Allow the Veteran 30 days from the date of reissuance to submit further evidence or otherwise respond to the SSOC.  

2.  Secure any outstanding VA medical records, including from the San Juan VAMC for treatment from September 2015 through the present.  

3.  Obtain English translation of all documents in the record which are in Spanish, including, November 1967 lay statement regarding his in-service injuries, a February 1978 claim for increased evaluation of service-connected psychiatric condition, an October 2001 buddy statement, and the December 2015 San Juan VAMC treatment record submitted by the Veteran's representative.  These English translations should be associated with the Spanish originals so that the Board can determine that all necessary translations have been obtained.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  It should also be noted that the San Juan VAMC treatment records show diagnoses for basal cell carcinoma, actinic keratosis, and tinea versicolor.  

The examiner should state whether it is at least as likely as not that the Veteran currently has a cancerous condition of the skin on his face that is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service (regardless of the fact that such a disorder may not be presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

